3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Semiconductor Device Including Data Storage Pattern With Improved Retention Characteristics.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14, and 20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Status of the Claims
Claims 21-29 are canceled.  Claims 5, 7, and 12-13 are withdrawn.  Claims 1-4, 6, 8-11, and 14-20 are present for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 2020/0127126).
Claim 14, Lee discloses (Figs. 4B/5B) a semiconductor device comprising: 	a lower structure (10, lower structure, Para [0040]); 	a stack structure (12/50, Para [0041], [0055]) including an interlayer insulating layer (12, interlayer insulating layers, Para [0041]) and a gate layer (50, gate electrodes, Para [0055]) sequentially stacked on the lower structure (50 and 12 are sequentially stacked on 10); and 	a vertical structure (40, memory vertical structures, Para [0052]) passing through the stack structure (40 passes through 12/50), 	wherein the vertical structure (40) includes an insulating core (34, core pattern formed of insulating material, Para [0063]) region passing through the interlayer insulating layer and the gate layer (34 passes through 12/50), 	a channel semiconductor layer (32, channel semiconductor layer, Para [0063]) covering at least a side surface of the insulating core region (32 covers side surface of 34), 	a data storage pattern (28, data storage patterns, Para [0062]) between the channel semiconductor layer and the gate layer in a horizontal direction parallel to an upper surface of the lower structure (28 is between 32 and 50 in a horizontal direction X), 	a first dielectric layer (48, first material layer made of high-k dielectric, Para [0065]) at least interposed between the data storage pattern and the gate layer (48 is interposed between 28 and 50), and 	a second dielectric layer (26/30, first dielectric/second dielectric, under broadest reasonable interpretation (BRI) 26/30 may be considered a second dielectric layer, Para [0064]) at least interposed between the data storage pattern and the channel semiconductor layer (26/30 are interposed between 28 and 32), 28 faces 50) and a second side surface facing the channel semiconductor layer (left curved sidewall of 28 faces 32, hereinafter “2nd”), 	wherein the second side surface of the data storage pattern has a concave portion (2nd has a middle concave portion), and	wherein the second dielectric layer contacts the second side surface of the data storage pattern (26/30 contacts 2nd)  and a portion of the first dielectric layer (26/30 contacts 48).	Claim 15, Lee discloses (Figs. 4B/5B) the semiconductor device according to claim 14, wherein the second side surface of the data storage pattern has curved shapes on and below the concave portion (2nd has curved shapes on and below middle concave portion).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2020/0127126) in view of Zhang (US 2015/0357413).
Claim 1, Lee discloses (Figs. 4B/5B, 9B, and 12A) a semiconductor device comprising: 	a lower structure (10, lower structure, Para [0040]); 	a stack structure (12/50, Para [0041], [0055]) on the lower structure (12/50 on 10) and having an opening (opening 20a shown in Fig.9B, holes, Para [0113]);	a vertical structure (40, memory vertical structures, Para [0052]) in the opening (40 formed in 20a shown in Fig. 12A, Para [0113]);	a contact structure (64, contact plugs, Para [0051]) on the vertical structure (64 is on 40); and 	a conductive line (66, conductive lines, Para [0051]) on the contact structure (66 is on 64),
wherein the stack structure includes a plurality of gate layers (50, gate electrodes, Para [0055]) and a plurality of interlayer insulating layers (12, interlayer insulating layers, Para [0041]), 	wherein the vertical structure (40) includes an insulating core region (34, core pattern formed of insulating material, Para [0063]),	a channel semiconductor layer (32, channel semiconductor layer, Para [0063]),	a plurality of data storage patterns (28, data storage patterns, Para [0062]), 	a first dielectric layer (48, first material layer made of high-k dielectric, Para [0065]), and	a second dielectric layer (26/30, first dielectric/second dielectric, under broadest reasonable interpretation (BRI) 26/30 may be considered a second dielectric layer, Para [0064]),	wherein the insulating core region extends in a vertical direction, the vertical direction being perpendicular to an upper surface of the lower structure (34 extends in the vertical z-direction perpendicular to upper surface of 10), 	wherein the channel semiconductor layer covers a side surface and a lower surface of the insulating core region (32 covers side and lower surface of 34 as seen in Fig. 4B),	wherein the plurality of data storage patterns are between the channel semiconductor layer and the plurality of gate layers in a horizontal direction parallel to the upper surface of the lower structure (28s are between 32and 50 in horizontal x-direction which is parallel to upper surface of 10), and are spaced apart from each other in the vertical direction (28s are spaced apart from each other in z-direction) , 	wherein at least a portion of the first dielectric layer is disposed between the plurality of data storage patterns and the plurality of gate layers (48 is between 28 and 50), wherein at least a portion of 30 of 26/30 is disposed between 28 and 32). 	Lee does not explicitly disclose wherein the insulating core region includes a plurality of first convex portions having increased widths in regions facing the plurality of gate layers.
Lee does not explicitly disclose wherein the insulating core region has at least two inflection points in a portion facing the gate layer.	However, Zhang discloses (Fig. 1A) an insulating core region (2, insulating fill material, Para [0020]) includes a plurality of first convex portions (portions of 2 facing 3 have convex shape, hereinafter “convex”) having increased widths (convex has larger width than concave portions above and below it) in regions facing (convex face 3) a plurality of gate layers (3, control gate electrodes, Para [0021]).
Therefore it would have been obvious to apply the profiles of the insulating core of Zhang to the insulating core of Lee as the wavy profile comes from creating charge storage layers with wavy profiles which may result in reduced leakage (Zhang, Para [0031]).
Claim 3, Lee in view of Zhang disclose the semiconductor device according to claim 1.	Lee discloses (see annotated Fig. 5B below) wherein each of the plurality of data storage patterns (28) includes a first side surface (left curved sidewall of 28, hereinafter “left”) facing a corresponding one of the plurality of gate layers (left faces 50), and a second side surface (right sidewall of 28, hereinafter “right”) facing the channel semiconductor layer (right faces 32), 	wherein each of the plurality of data storage patterns (28) includes a first portion (p1) adjacent to the first side surface (p1 is adjacent left), a second portion (p2) adjacent to the second side surface (p2 is adjacent right), and a minimum vertical thickness portion (p3 is considered minimum vertical thickness portion) between the first portion and the second portion (p3 is between p1 and p2), and 	wherein a thickness of the minimum vertical thickness portion is less than a maximum vertical p3 is less than maximum vertical thickness of p1 and maximum vertical thickness of p2).



    PNG
    media_image1.png
    795
    867
    media_image1.png
    Greyscale
	Claim 4, Lee in view of Zhang disclose the semiconductor device according to claim 3.	Lee discloses (see annotated Fig. 5B above) wherein a distance between the minimum vertical thickness portion and the first side surface is less than a distance between the minimum vertical p3 and left is less than horizontal distance between p3 and right).
	Claim 8, Lee in view of Zhang disclose the semiconductor device according to claim 1.	Lee discloses (Figs. 4B/5B, 9B, and 12A) wherein each of the plurality of data storage patterns (28) includes a first side surface facing a corresponding one of the plurality of gate layers (right sidewall of 28 faces 50), and a second side surface facing the channel semiconductor layer (curved left sidewall of 28 faces 32), and wherein at least a portion of the second side surface is a concave shape (middle portion of left sidewall of 28 has concave shape).
Claim 16, Lee discloses the semiconductor device according to claim 14.	Lee does not explicitly disclose wherein the insulating core region includes a first concave portion, a first convex portion having a width greater than the first concave portion and disposed on the first concave portion, and a second concave portion having a width less than the first convex portion and disposed on the first convex portion, wherein the first convex portion faces the data storage pattern, and wherein a portion having a minimum horizontal width in the first concave portion and a portion having a minimum horizontal width in the second concave portion face the gate layer.	However, Zhang discloses (see annotated Fig. 1A below) wherein an insulating core region (2, insulating fill material, Para [0117]) includes a first concave portion (cv1), a first convex portion (cx1) having a width greater than the first concave portion and disposed on the first concave portion (cx1 is disposed on cv1 and has a greater width), and a second concave portion (cv2) having a width less than the first convex portion and disposed on the first convex portion (cv2 is on cx1 and has a smaller width), 	wherein the first convex portion faces (cx1 faces 9) a data storage pattern (9, charge storage layer, Para [0022]), and 	wherein a portion having a minimum horizontal width in the first concave portion and a portion having a minimum horizontal width in the second concave portion face (portions in cv1 and cv2 face 3). 3, control gate, Para [0024]).	 Therefore it would have been obvious to apply the profiles of the insulating core of Zhang to the insulating core of Lee as the wavy profile comes from creating charge storage layers with wavy profiles which may result in reduced leakage (Zhang, Para [0031]).	
    PNG
    media_image2.png
    870
    851
    media_image2.png
    Greyscale

Claim 18, Lee in view of Zhang disclose the semiconductor device according to claim 16. 	Zhang discloses (see annotated Fig. 1A above) wherein the insulating core region (2) further includes a second convex portion (cx2) having a width greater than that of the first concave portion and disposed below the first concave portion (cx2 has a greater width than cv1 and is below cv1), and wherein the second convex portion faces the interlayer insulating layer (cx2 faces 19).
Claim 20, Lee discloses (Figs. 4B/5B) a semiconductor device comprising: 	a lower structure (10, lower structure, Para [0040]); 	a stack structure (12/50, Para [0041], [0055]) including an interlayer insulating layer (12, interlayer insulating layers, Para [0041]) and a gate layer (50, gate electrodes, Para [0055]) sequentially stacked on the lower structure (50 and 12 are sequentially stacked on 10); and 	a vertical structure (40, memory vertical structures, Para [0052]) passing through the stack structure (40 passes through 12/50), 	wherein the vertical structure (40) includes an insulating core (34, core pattern formed of insulating material, Para [0063]) region passing through the interlayer insulating layer and the gate layer (34 passes through 12/50), 	a channel semiconductor layer (32, channel semiconductor layer, Para [0063]) covering at least a side surface of the insulating core region (32 covers side surface of 34), 	a data storage pattern (28, data storage patterns, Para [0062]) between the channel semiconductor layer and the gate layer in a horizontal direction parallel to an upper surface of the lower structure (28 is between 32 and 50 in a horizontal direction X), 	a first dielectric layer (48, first material layer made of high-k dielectric, Para [0065]) at least interposed between the data storage pattern and the gate layer (48 is interposed between 28 and 50), and 	a second dielectric layer (26/30, first dielectric/second dielectric, under broadest reasonable 26/30 may be considered a second dielectric layer, Para [0064]) at least interposed between the data storage pattern and the channel semiconductor layer (26/30 are interposed between 28 and 32), 	wherein the data storage pattern has a first side surface facing the gate layer (right sidewall of 28 faces 50) and a second side surface facing the channel semiconductor layer (left curved sidewall of 28 faces 32, hereinafter “2nd”), 	wherein the second side surface of the data storage pattern has a concave portion (2nd has a middle concave portion), and	wherein the second dielectric layer contacts the second side surface of the data storage pattern (26/30 contacts 2nd)  and a portion of the first dielectric layer (26/30 contacts 48).
Lee does not explicitly disclose wherein the insulating core region has at least two inflection points in a portion facing the gate layer.	However, Zhang discloses (Fig. 1A) an insulating core region (2, insulating fill material, Para [0017]) has at least two inflection points in a portion (2 has inflection points in portions facing 3 and there are more than two 3, Para [0021]) facing the gate layer (3, control gate electrodes, Para [0021]).
Therefore it would have been obvious to apply the profiles of the insulating core of Zhang to the insulating core of Lee as the wavy profile comes from creating charge storage layers with wavy profiles which may result in reduced leakage (Zhang, Para [0031]).
Allowable Subject Matter
Claims 2, 6, 9-11, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/G.G.R/Examiner, Art Unit 2819                 

/ISMAIL A MUSE/Primary Examiner, Art Unit 2819